Exhibit 10.12

 

FORM OF

RESTRICTED STOCK UNIT AGREEMENT (CASH-SETTLED)

LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

 

This Restricted Stock Unit Agreement (Cash-Settled), hereinafter referred to as
the “Agreement”, is made on the _____ day of __________, 20_____ between Lamb
Weston Holdings, Inc., a Delaware corporation (the “Company”), and the
undersigned Employee (the “Participant”).

 

1.         Award Grant.  The Company hereby grants Restricted Stock Units
("RSUs", and each such unit an “RSU”) to the Participant under the Lamb Weston
Holdings, Inc. 2016 Stock Plan (the “Plan”), as follows, effective as of
__________, 20_____ (the “Date of Grant”):

 

Participant:

 

Employee ID:

 

Number of RSUs:

 

Date of Grant:

 

Vesting Date:

 

(“Vesting Date”)

 

Dividend Equivalents:  Dividend equivalents on the RSUs will not be paid or
accumulated.

 

The Company has caused this Agreement to be executed effective as of the date
first written above (the “Effective Date”).  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the Plan shall
control.  Please read this Agreement and the Plan carefully. If you do not wish
to receive this award and/or you do not consent and agree to the terms and
conditions on which this award is offered, as set forth in this Agreement and
the Plan, then you must reject the award (1) online from the "Grant Acceptance"
page on the Merrill Lynch Benefits Online website or (2) by contacting the
Merrill Lynch call center, in either case, no later than 11:59 p.m., Pacific
Time, on the ninetieth calendar day following the Effective Date, in which case
the award will be cancelled.  Your failure to notify the Company of your
rejection of the award by or before this deadline will constitute your
acceptance of the award and your agreement with all terms and conditions of the
award, as set forth in this Agreement and the Plan.

 

 

 

 

 

LAMB WESTON HOLDINGS, INC.

 

 

 

By:

 

 

Date:

 

 







--------------------------------------------------------------------------------

 



2.         Definitions.   Capitalized terms used herein without definition have
the meanings set forth in the Plan. The following terms shall have the
respective meanings set forth below:

 

(a)         “Continuous Employment” shall mean the absence of any interruption
or termination of employment with the Company and its Subsidiaries and the
performance of substantial services.  Continuous Employment shall not be
considered interrupted or terminated in the case of sick leave, short-term
disability (as defined in the Company’s sole discretion), military leave or any
other leave of absence approved by the Company unless and until there is a
Separation from Service (as defined in Section 2(e) below).

 

(b)         “Divestiture” means a permanent disposition to a person other than
the Company of a plant or other facility or property at which the Participant
performs a majority of the Participant’s services, whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.

 

(c)         “Early Retirement” means a Separation from Service with the Company
and its Subsidiaries when the Participant (i) is at least age 55, and (ii) has
at least ten years of credited service with the Company and its Subsidiaries.

 

(d)         “Normal Retirement” shall mean a Separation from Service with the
Company and its Subsidiaries on or after attaining age 65. 

 

(e)         “Separation from Service,” “termination of employment” and similar
terms means the date that the Participant incurs a “separation from service”
within the meaning of Section 409A of the Code.  As used in connection with the
definition of “Separation from Service,” Company includes Lamb Weston Holdings,
Inc. and any other entity that with Lamb Weston Holdings, Inc. constitutes a
controlled group of corporations (as defined in Section 414(b) of the Code), or
a group of trades or businesses (whether or not incorporated) under common
control (as defined in Section 414(c) of the Code), substituting 25% for the 80%
ownership level for purposes of both Sections 414(b) and Section 414(c) of the
Code.

 

(f)         “Settlement Amount” shall mean an amount in cash equal to the
closing price of one share of Stock on the New York Stock Exchange.

 

(g)         “Specified Employee” is as defined under Section 409A of the Code
and Treasury Regulation Section 1.409A-1(i).

 

(h)         “Successors” shall mean the beneficiaries, executors,
administrators, heirs, successors and assigns of a person.

 

3.         Vesting of RSUs. 

 

(a)         Normal Vesting.  Subject to the Plan and this Agreement, if the
Participant has been in Continuous Employment through the Vesting Date as set
forth in Section 1, then the RSUs subject to such Vesting Date will become
nonforfeitable (“Vest” or similar terms).

 

(b)         Termination of Employment.  If, prior to the Vesting Date set forth
in Section 1, the Participant’s employment with the Company and its Subsidiaries
shall terminate:

 

(i)  by reason of death, then all unvested RSUs evidenced by this Agreement
shall, to the extent such RSUs have not previously been forfeited, become 100%
Vested.

 

(ii) by reason of Normal Retirement occurring on or after the date that is 12





2

--------------------------------------------------------------------------------

 



months after the Date of Grant, then all RSUs evidenced by this Agreement shall,
to the extent such RSUs have not previously been forfeited, become 100% Vested.

 

(iii)by reason of Early Retirement, involuntary termination due to disability,
position elimination, reduction in force (each as defined in the Company's sole
discretion), or Divestiture, in each case, on or after the date that is 12
months after the Date of Grant, then the Participant will Vest in a pro rata
portion of the RSUs determined by multiplying the number of RSUs evidenced by
this Agreement, to the extent not previously forfeited, by a fraction, the
numerator of which is the total number of calendar days during which the
Participant was employed by the Company or a Subsidiary during the period
beginning on the Date of Grant and ending on the Separation from Service and the
denominator of which is the total number of calendar days beginning on the Date
of Grant and ending on the Vesting Date, rounded to the nearest whole number of
RSUs.

 

(iv)for Cause prior to the Vesting Date, then all RSUs, whether Vested or
unvested prior to the Vesting Date, shall be immediately forfeited without
further consideration to the Participant.

 

(c)         Accelerated Vesting in Connection with a Change of Control.

 

(i)  If a Change of Control occurs prior to the Vesting Date, and the
Participant has been in Continuous Employment between the Date of Grant and the
date of such Change of Control, then all RSUs evidenced by this Agreement shall
become 100% Vested, except (A) to the extent such RSUs have previously been
forfeited, or (B) to the extent that a Replacement Award is provided to the
Participant to replace, continue or adjust the outstanding RSUs (the “Replaced
Award”).  If the Participant’s employment with the Company or a Subsidiary (or
any of its or their successors after the Change of Control) (as applicable, the
“Successor Company”) is terminated by the Participant for Good Reason or by the
Successor Company other than for Cause, in each case within a period of two
years after the Change of Control but prior to the Vesting Date, to the extent
that the Replacement Award has not previously been forfeited, the Replacement
Award will become 100% Vested (and become entitled to settlement as specified in
Section 4(b)(ii)).

 

(ii) For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type (i.e., time-based restricted stock units) as the Replaced Award,
(B) that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Successor Company in the
Change of Control (or another entity that is affiliated with the Successor
Company following the Change of Control), (D) the tax consequences of which for
such Participant under the Code, if the Participant is subject to U.S. federal
income tax under the Code, are not less favorable to the Participant than the
tax consequences of the Replaced Award, and (E) the other terms and conditions
of which are not less favorable to the Participant than the terms and conditions
of the Replaced Award (including the provisions that would apply in





3

--------------------------------------------------------------------------------

 



the event of a subsequent change of control).  A Replacement Award may be
granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or ceasing to be exempt from Section
409A of the Code.  Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the preceding two sentences are satisfied.  The
determination of whether the conditions of this Section 3(c)(ii) are satisfied
will be made in good faith by the Committee, as constituted immediately before
the Change of Control, in its sole discretion.

 

(iii)For purposes of this Agreement, “Cause” means: (A) the willful and
continued failure by the Participant to substantially perform the Participant’s
duties with the Successor Company (other than any such failure resulting from
termination by the Participant for Good Reason) after a demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Successor Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis within five days of receiving such demand; (B) the willful engaging by the
Participant in conduct which is demonstrably and materially injurious to the
Successor Company, monetarily or otherwise; or (C) the Participant’s conviction
of a felony or conviction of a misdemeanor which impairs the Participant’s
ability substantially to perform the Participant’s duties with the Successor
Company.  For the purposes of this definition, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Successor
Company.

 

(iv)For purposes of this Agreement, “Good Reason” means: (A) any material
failure of the Successor Company to comply with and satisfy any of the terms of
any employment or change in control (or similar) agreement between the Successor
Company and the Participant pursuant to which the Participant provides services
to the Successor Company; (B) any significant involuntary reduction of the
authority, duties or responsibilities held by the Participant immediately prior
to the Change of Control (and, for the avoidance of doubt, involuntary removal
of the Participant from an officer position that the Participant holds
immediately prior to the Change of Control will not, by itself, constitute a
significant involuntary reduction of the authority, duties or responsibilities
held by the Participant immediately prior to the Change of Control); (C) any
material involuntary reduction in the aggregate cash remuneration of the
Participant as in effect immediately prior to the Change of Control; or
(D) requiring the Participant to become based at any office or location more
than the minimum number of miles required by the Code for the Participant to
claim a moving expense deduction, from the office or location at which the
Participant was based immediately prior to such Change





4

--------------------------------------------------------------------------------

 



of Control, except for travel reasonably required in the performance of the
Participant’s responsibilities; provided,  however, that no termination shall be
deemed to be for Good Reason unless (x) the Participant provides the Successor
Company with written notice setting forth the specific facts or circumstances
constituting Good Reason within ninety days after the initial existence of the
occurrence of such facts or circumstances, (y) the Successor Company fails to
cure such facts or circumstances within thirty days of its receipt of such
written notice, and (z) the Participant actually terminates employment within
thirty (30) days following the end of the Successor Company’s thirty-day cure
period, if such event or circumstance has not been cured.

 

(v) If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding RSUs which at the time of the Change
of Control are not subject to a "substantial risk of forfeiture" (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change of Control (and such Vested RSUs shall be settled in accordance with
Section 4(b)(iii) below).

 

(d)       Forfeiture of RSUs.  Subject to Section 3(b)(iv), any RSUs that have
not Vested pursuant to Section 3(a),  Section 3(b), or Section 3(c) as of the
Vesting Date will be forfeited automatically and without further notice on such
date or dates (or earlier if, and on such date that, the Participant cases to be
in Continuous Employment prior to the Vesting Date for any reason other than as
described in Section 3(b) or Section 3(c)).

 

4.         Settlement of RSUs.

 

(a)        Normal.  Subject to Section 4(b), the Company will pay to the
Participant the Settlement Amount on or within thirty days after the Vesting
Date for each RSU that is a Vested RSU on such Vesting Date to the extent the
RSU has not previously been forfeited or settled.

 

(b)        Other Settlement Events.  Notwithstanding Section 4(a), to the extent
the RSUs are Vested RSUs on the dates set forth below and to the extent the
Vested RSUs have not previously been forfeited or settled, the Company will
settle such Vested RSUs as follows:

 

(i)  Death.  If there are such Vested RSUs on the Participant's death, within
thirty days of the Participant's death, each Vested RSU will be settled for an
amount in cash equal to the Settlement Amount for each such Vested RSU. 

 

(ii) Separation from Service.  If there are such Vested RSUs upon the
Participant's Separation from Service, within thirty days of the Participant's
Separation from Service, each Vested RSU will be settled for an amount in cash
equal to the Settlement Amount for each such Vested RSU.

 

(iii)Change of Control.  If there are such Vested RSUs upon a Change of Control,
each Vested RSU will be settled for an amount in cash equal to the Settlement
Amount for each such Vested RSU; provided,  however, that if such Change of
Control would not qualify as a permissible date of distribution under Section





5

--------------------------------------------------------------------------------

 



409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, the Participant is entitled to
receive the corresponding payment on the date that would have otherwise applied
pursuant to Section 4 as though such Change of Control had not occurred.

 

(c)        Payment of Taxes Upon Settlement.   As a condition of the payment of
the Settlement Amount upon settlement of RSUs hereunder, the Participant agrees
that the Company will withhold from the Settlement Amount any taxes required to
be withheld by the Company under Federal, State or local law as a result of the
settlement of the RSUs in an amount sufficient to satisfy the minimum statutory
withholding amount permissible.

 

(d)        Specified Employee.  Notwithstanding anything (including any
provision of the Agreement or the Plan) to the contrary, if a Participant is a
Specified Employee and if the RSUs are subject to Section 409A of the Code,
payment to the Participant on account of a Separation from Service shall, to the
extent required to comply with Treasury Regulation Section 1.409A-3(i)(2), be
made to the Participant on the earlier of (i) the Participant’s death or (ii)
the first business day (or within 30 days after such first business day) that is
more than six months after the date of Separation from Service.  Notwithstanding
anything contained herein to the contrary, the Participant shall not be
considered to have terminated employment with the Company or any Subsidiary for
purposes of any payments under this Agreement which are subject to Section 409A
of the Code until the Participant has incurred a Separation from Service.  In
the Company’s sole and absolute discretion, interest may be paid due to such
delay Further, any interest will be calculated in the manner determined by the
Company in its sole and absolute discretion in a manner that qualifies any
interest as reasonable earnings under Section 409A of the Code.  Dividend
equivalents will not be paid with respect to any dividends that would have been
paid during the delay.    To the extent required for purposes of Section 409A of
the Code, each installment that vests under this Agreement shall be construed as
a separate identified payment for purposes of Section 409A of the Code.

 

5.         Non-Transferability of RSUs.  The RSUs may not be assigned,
transferred, pledged or hypothecated in any manner (otherwise than by will or
the laws of descent or distribution) nor may the Participant enter into any
transaction for the purpose of, or which has the effect of, reducing the market
risk of holding the RSUs by using puts, calls or similar financial techniques.
The RSUs subject to this Agreement may be settled during the lifetime of the
Participant only with the Participant or the Participant’s guardian or legal
representative. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of the RSUs or any related rights to the RSUs that is contrary
to the provisions of this Agreement or the Plan, or upon the levy of any
attachment or similar process upon the RSUs or such rights, the RSUs and such
rights shall immediately become null and void. The terms of this Agreement shall
be binding upon the Successors of the Participant.

 

6.         Rights as Stockholder.  The Participant or his/her Successors shall
have no rights as stockholder with respect to any RSUs covered by this
Agreement, and, except as provided in Section 7 or Section 8 of this Agreement,
no adjustment shall be made for dividends or distributions or other rights in
respect of such RSUs.





6

--------------------------------------------------------------------------------

 



7.         No Dividend Equivalents.  No dividend equivalents will be paid or
accumulated on the RSUs.

 

8.         Adjustments Upon Changes in Capitalization; Change in Control.  In
the event of any change in corporate capitalization, corporate transaction, sale
or other disposition of assets or similar corporate transaction or event
involving the Company as described in Section 5.5 of the Plan, the Committee
shall make equitable adjustment as it determines necessary and appropriate in
the number of RSUs subject to this Agreement.  No adjustment shall be made if
such adjustment is prohibited by Section 5.5 of the Plan (relating to Section
409A of the Code).

 

9.         Notices.  Each notice relating to this Agreement shall be deemed to
have been given on the date it is received. Each notice to the Company shall be
addressed to its principal Office in Eagle, Idaho, Attention: Compensation. Each
notice to the Participant or any other person or persons entitled to receive a
Settlement Amount upon settlement of the RSUs shall be addressed to the
Participant’s address and may be in written or electronic form. Anyone to whom a
notice may be given under this Agreement may designate a new address by giving
notice to the effect.

 

10.       Benefits of Agreement.  This Agreement shall inure to the benefit of
and be binding upon each successor of the Company. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be binding upon the Participant's Successors. This Agreement shall be the sole
and exclusive source of any and all rights which the Participant or his/her
Successors may have in respect to the Plan or this Agreement.

 

11.       No Right to Continued Employment.  Nothing in this Agreement shall
interfere with or affect the rights of the Company or the Participant under any
employment agreement or confer upon the Participant any right to continued
employment with the Company or a Subsidiary.

 

12.       Resolution of Disputes.  Any dispute or disagreement which should
arise under or as a result of or in any way related to the interpretation,
construction or application of this Agreement will be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive for all purposes. This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the state of Delaware.

 

13.       Section 409A of the Code.  To the extent applicable, this Agreement is
intended to comply with Section 409A of the Code and any regulations or notices
provided thereunder. This Agreement and the Plan shall be interpreted in a
manner consistent with this intent. The Company reserves the unilateral right to
amend this Agreement on written notice to the Participant in order to comply
with Section 409A of the Code.  The Company makes no representation that any or
all of the payments described in this Agreement will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to any such payment.  None of the Company or any
Subsidiary, or any of its or their contractors, agents and employees, nor the
Board or any member of the Board, shall be liable for any consequences of any
failure to follow the requirements of Section 409A of the Code or any guidance
or regulations thereunder.





7

--------------------------------------------------------------------------------

 



14.       Amendment.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.

 

15.       Severability.  If any provision of this Agreement or the application
of any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances shall not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.

 

16.       Electronic Delivery.  The Company may, in its sole discretion, deliver
any documents related to the RSUs and the Participant’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

8

--------------------------------------------------------------------------------